19 F.3d 33
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Warren J. JACKSON, Petitioner-Appellant,v.UNITED STATES BUREAU OF PRISONS;  T.R. Kindt, Respondents-Appellees.
No. 93-6299.
United States Court of Appeals, Tenth Circuit.
Feb. 18, 1994.

ORDER AND JUDGMENT1
Before MOORE, ANDERSON and KELLY, Circuit Judges.2


1
Mr. Jackson appeals the dismissal of his habeas corpus petition.  Although brought pursuant to 28 U.S.C. 2241, the magistrate judge determined that Mr. Jackson's collateral attack on his Wisconsin federal court conviction arose pursuant to 28 U.S.C. 2255, which vests jurisdiction in "the court which imposed the sentence."   The district court adopted the recommendation of dismissal by the magistrate judge.  The disposition was correct because jurisdiction lies only in the court which imposed sentence,  United States v. Condit, 621 F.2d 1096, 1097 (10th Cir.1980), a 2255 motion supplants a 2241 habeas corpus petition,  Williams v. United States, 323 F.2d 672, 673-74 (10th Cir.1963), cert. denied, 377 U.S. 980 (1964), and is generally an exclusive remedy, Johnson v, Taylor, 347 U.S. 365, 366-67 (10th Cir.1965).


2
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ---  F.R.D. ----


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument